Exhibit 10.1

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (the “Fifth Amendment”) is made and entered into as of the
18th day of November, 2013 (“Execution Date”), by and between GLENBOROUGH
WESTFORD CENTER, LLC, a Delaware limited liability company (“Landlord”), and
CYNOSURE, INC., a Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain lease dated January 31, 2005,
as amended by a First Amendment to Lease dated September 16, 2005, a Second
Amendment dated September 28, 2007, a Third Amendment dated as of July 1, 2011,
and a Fourth Amendment dated as of December 20, 2012 (collectively, the
“Lease”). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing 68,317 rentable square feet (the “Original Premises”), of which
40,092 rentable square feet are located on the first (1st) floor, and 28,225
rentable square feet are located on the second (2nd) floor of the building
located at 5 Carlisle Road, Westford, Massachusetts 01886 (hereinafter referred
to as the “5 Carlisle Building”).

 

B. Tenant has requested that the following additional space be added to the
Original Premises:

 

  1. 13,710 rentable square feet on the second (2nd) floor of the 5 Carlisle
Building (“5 Carlisle Expansion Space”), as shown on Exhibit A, Fifth Amendment,
Sheet 1, attached hereto;

 

  2. 33,737 rentable square feet on the second (2nd) floor of the building (“2nd
Floor-3 Carlisle Expansion Space”) known as 3 Carlisle Road (“3 Carlisle
Building”), as shown on Exhibit A, Fifth Amendment, Sheet 2, attached hereto

 

  3. Approximately 28,777 rentable square feet on the first (1st) floor of the 3
Carlisle Building, known as Suite 150, and a portion of Suite 108, as shown on
Exhibit A, Fifth Amendment, Sheet 3, attached hereto, and comprising the
following:

 

  •   “Area A-3 Carlisle Expansion Space”: containing 20,988 rentable square
feet; and

 

  •   “Area B-3 Carlisle Expansion Space”: containing 7,789 rentable square
feet.

Area A-3 Carlisle Expansion Space and Area B-3 Carlisle Expansion Space are
sometimes hereinafter referred to collectively as the “1st Floor-3 Carlisle
Expansion Space”.

 

  4. For purposes of this Fifth Amendment, the 5 Carlisle Expansion Space, the
2nd Floor-3 Carlisle Expansion Space, and Area A-3 Carlisle Expansion Space
shall be referred to herein as the “First Expansion Space”, and Area B-3
Carlisle Expansion Space shall be referred to herein as the “Second Expansion
Space”. Unless otherwise specifically referred to herein, the First Expansion
Space and the Second Expansion Space shall be referred to collectively herein as
the “Expansion Space”.



--------------------------------------------------------------------------------

C. The Lease by its terms shall expire on June 30, 2018 (“Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

I. Delivery of Possession/Expansion.

On the Execution Date, Landlord shall deliver possession of the First Expansion
Space to Tenant free of all occupants and personal property of others and in
broom-clean condition.

The “First Expansion Space Effective Date” shall mean the date that is six
months after the Execution Date.

Landlord shall use commercially reasonable efforts to deliver possession of the
Second Expansion Space to Tenant free of all occupants and personal property of
others and in broom-clean condition on or before the date that is five (5) days
of the date that the existing tenant vacates the Second Expansion Space
(estimated to be February 1, 2014). The date on which Landlord actually so
delivers the Second Expansion Date is referred to as the “Second Expansion Space
Delivery Date”. The “Second Expansion Space Effective Date” shall mean the later
to occur of (i) the Second Expansion Space Delivery Date; or (ii) the First
Expansion Space Effective Date. If the Second Expansion Space Delivery Date has
not occurred by April 30, 2014, Tenant shall be entitled to a one (1) day
extension of the Second Expansion Space Rent Abatement Period for each day
beginning on May 1, 2014, and continuing until the Second Expansion Space
Delivery Date.

From and after the First Expansion Space Effective Date, references in the Lease
to the Premises shall be deemed to refer to the Original Premises and the First
Expansion Space, collectively, and from and after the Second Expansion Space
Effective Date, references in the Lease to the Premises shall be deemed to refer
to the Original Premises, the First Expansion Space, and the Second Expansion
Space, collectively.

The Term for the Expansion Space shall end on the Second Extended Termination
Date (as hereinafter defined). The Expansion Space is subject to all the terms
and conditions of the Lease except as expressly modified herein and except that
Tenant shall not be entitled to receive any allowances, abatements or other
financial concessions granted with respect to the Original Premises except for
such concessions, allowances and contributions that are expressly provided for
herein.

 

II. Extension.

The Term of the Lease is hereby extended for a period commencing as of July 1,
2018, and expiring on the date that is the day before the date that is thirteen
(13) years after the First Expansion Space Effective Date (“Second Extended
Termination Date”), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Term commencing on First Expansion Space Effective
Date and ending on the Second Extended Termination Date, shall be referred to
herein as the “Second Extended Term”.

 

-2-



--------------------------------------------------------------------------------

III. Base Rent.

 

  A. Base Rent for Original Premises. Tenant shall continue to pay Base Rent,
Additional Rent and all other charges under the Lease with respect to the
Original Premises in accordance with the terms of the Lease (i.e., without
taking into consideration this Fifth Amendment) through the day before the Rent
Adjustment Date, as hereinafter defined.

 

  B. Adjusted Base Rent for Original Premises. In consideration of the
agreements contained herein, the Base Rent with respect to the Original Premises
shall be adjusted as of the First Expansion Space Effective Date, such date
being also referred to herein as the “Rent Adjustment Date”. The schedule of
Base Rent payable with respect to the Original Premises (i.e., 68,317 rentable
square feet) from the Rent Adjustment Date through the Second Extended
Termination Date is as follows:

 

Months

   Annual Rate
Per Square
Foot      Annual Base
Rent      Monthly Base
Rent  

Rent Adjustment Date through Month* 21

   $ -0-       $ -0-       $ -0-   

Months 22-84

   $ 19.50       $ 1,332,181.50       $ 111,015.13   

Months 85-156

   $ 21.50       $ 1,468,815.50       $ 122,401.29   

 

* As used herein and in Subsections C and D below, a “Month” means any one-month
period commencing on the day of the month on which the Rent Adjustment Date
occurs.

Tenant shall have no obligation to pay Base Rent with respect to the Original
Premises for the period commencing as of the Rent Adjustment Date through Month
21 (the “Original Premises Rent Abatement Period”). During the Original Premises
Rent Abatement Period, only Base Rent shall be abated, and all additional rent
and other costs and charges specified in the Lease shall remain as due and
payable pursuant to the provisions of the Lease.

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

-3-



--------------------------------------------------------------------------------

  C. Base Rent for First Expansion Space. As of the First Expansion Space
Effective Date, the schedule of Base Rent with respect to the First Expansion
Space (i.e., 68,435 rentable square feet) shall be as follows:

 

Months

   Annual Rate
Per Square
Foot      Annual Base
Rent      Monthly Base
Rent  

First Expansion Space Effective Date – Month 21

   $ -0-       $ -0-       $ -0-   

Months 22-84

   $ 19.50       $ 1,334,482.50       $ 111,206.88   

Months 85-156

   $ 21.50       $ 1,471.352.50       $ 122,612.71   

Tenant shall have no obligation to pay Base Rent with respect to the First
Expansion Space for the period commencing as of the First Expansion Space
Effective Date, and expiring at the end of Month 21 (the “First Expansion Space
Rent Abatement Period”). During the First Expansion Space Rent Abatement Period,
only Base Rent shall be abated, and all additional rent and other costs and
charges specified in the Lease shall remain as due and payable pursuant to the
provisions of the Lease.

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

  D. Base Rent for Second Expansion Space. As of the Second Expansion Space
Effective Date, the schedule of Base Rent with respect to the Second Expansion
Space (i.e., 7,789 rentable square feet) shall be as follows:

 

Months

   Annual Rate
Per Square
Foot      Annual Base
Rent      Monthly
Base Rent  

Second Expansion Space Effective Date – Month 25

   $ -0-       $ -0-       $ -0-   

Months 26-84

   $ 19.50       $ 151,885.50       $ 12,657.13   

Months 85-156

   $ 21.50       $ 167,463.50       $ 13,955.29   

Tenant shall have no obligation to pay Base Rent with respect to the Second
Expansion Space for the period commencing as of the Second Expansion Space
Effective Date, and expiring at the end of Month 25 (the “Second Expansion Space
Rent Abatement Period”). During the Second Expansion Space Rent Abatement
Period, only Base Rent shall be abated, and all additional rent and other costs
and charges specified in the Lease shall remain as due and payable pursuant to
the provisions of the Lease

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

IV. Security Deposit.

The parties hereby acknowledge that Landlord is currently holding a Security
Deposit in the amount of Two Hundred Thousand and 00/100 Dollars ($200,000.00)
pursuant to Sections 2.16, 8, and 41 of the Lease, as amended by Section VIII of
the Third Amendment. The Security Deposit was not reduced as contemplated by
Section VIII of the Third Amendment, and, therefore, Landlord shall continue to
hold the Security Deposit in accordance with

 

-4-



--------------------------------------------------------------------------------

Section 8 of the Lease through the Second Extended Termination Date, as the same
may be extended. In addition, concurrently with the execution and delivery
hereof, Tenant shall pay to Landlord an additional security deposit of
$50,000.00, which shall be added to and held with the existing Security Deposit
so that the aggregate Security Deposit will be $250,000.00. The Security Deposit
shall not be subject to reduction pursuant to Section 41 of the Lease (but shall
be subject to increase and reduction as set forth below), and therefore,
Section 41 of the Lease and Section VIII of the Third Amendment are each hereby
deleted and are of no further force or effect. In addition to the foregoing, at
such time, if any, as the shareholder equity in Tenant, as disclosed by the most
recently filed 10-Q quarterly report of Tenant, falls below $225,000,000, Tenant
shall deposit with Landlord an additional security deposit of $1,000,000, which
additional amount shall be paid within thirty (30) days after Landlord’s demand
therefor and shall thereafter be held by Landlord together with the existing
Security Deposit. If the Security Deposit shall be increased as provided in the
preceding sentence and thereafter the shareholder equity in Tenant, as disclosed
by Tenant’s quarterly 10-Q reports, shall exceed $325,000,000 for at least four
(4) consecutive quarters, then, within ten (10) days after Tenant’s written
demand therefor, Landlord shall refund to Tenant such $1,000,000 additional
security deposit. The security deposit shall be subject to increase or reduction
from time to time during the Term in accordance with the foregoing provisions of
this Section IV; provided, however, that in no event shall the Security Deposit
be reduced below $250,000.

At the election of Tenant, The Security Deposit may be in the form of an
irrevocable letter of credit (the “Letter of Credit”), which Letter of Credit
shall: (a) be in the initial amount of $250,000.00; (b) be issued on the form
attached hereto as Exhibit G; (c) name Landlord as its beneficiary; and (d) be
drawn on an FDIC insured financial institution reasonably satisfactory to the
Landlord that satisfies both the Minimum Rating Agency Threshold and the Minimum
Capital Threshold (as those terms are defined below). The “Minimum Rating Agency
Threshold” shall mean that the issuing bank has outstanding unsecured, uninsured
and unguaranteed senior long-term indebtedness that is then rated (without
regard to qualification of such rating by symbols such as “+” or “-” or
numerical notation) “Baa” or better by Moody’s Investors Service, Inc. and/or
“BBB” or better by Standard & Poor’s Rating Services, or a comparable rating by
a comparable national rating agency designated by Landlord in its discretion.
The “Minimum Capital Threshold” shall mean that the Issuing Bank has combined
capital, surplus and undivided profits of not less than $10,000,000,000. The
Letter of Credit (and any renewals or replacements thereof) shall be for a term
of not less than one (1) year. If the issuer of the Letter of Credit gives
notice of its election not to renew such Letter of Credit for any additional
period, Tenant shall be required to deliver a substitute Letter of Credit
satisfying the conditions hereof at least thirty (30) days prior to the
expiration of the term of such Letter of Credit. If the issuer of the Letter of
Credit fails to satisfy either or both of the Minimum Rating Agency Threshold or
the Minimum Capital Threshold, Tenant shall be required to deliver a substitute
letter of credit from another issuer reasonably satisfactory to the Landlord and
that satisfies both the Minimum Rating Agency Threshold and the Minimum Capital
Threshold not later than twenty (20) Business Days after Landlord notifies
Tenant of such failure. Tenant agrees that it shall from time to time, as
necessary, whether as a result of a draw on the Letter of Credit by Landlord
pursuant to the terms hereof or as a result of the expiration of the Letter of
Credit then in effect, renew or replace the original and any subsequent Letter
of Credit so that a Letter of Credit, in the amount required hereunder, is in
effect until a date which is at least sixty (60) days after the Termination Date
of the Lease. If Tenant fails to furnish such renewal or replacement at least
sixty (60) days prior to the stated expiration date of the Letter of Credit then
held by Landlord, Landlord may draw upon such Letter of Credit and hold the
proceeds thereof (and

 

-5-



--------------------------------------------------------------------------------

such proceeds need not be segregated) as a Security Deposit pursuant to the
terms of this Article 6. Any renewal or replacement of the original or any
subsequent Letter of Credit shall meet the requirements for the original Letter
of Credit as set forth above, except that such replacement or renewal shall be
issued by a national bank reasonably satisfactory to Landlord at the time of the
issuance thereof.

If Landlord draws on the Letter of Credit as permitted in the Lease or the
Letter of Credit, then, upon demand of Landlord, Tenant shall restore the amount
available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount.

In addition, the third full paragraph of Section 8 of the Lease (beginning with
“If Tenant defaults …“) is hereby deleted in its entirety.

 

V. Tenant’s Proportionate Share; Additional Rent.

 

  A. Tenant’s Proportionate Share for the Original Premises is 83.21%.

Tenant’s Proportionate Share for the Expansion Space shall be as follows:

 

  1. 5 Carlisle Expansion Space (13,710 s.f.): 16.79% (based on 81,632 s.f. in
the 5 Carlisle Building);

 

  2. 2nd Floor-3 Carlisle Expansion Space (33,737 s.f.): 40.34% (based on 83,636
s.f. in the 3 Carlisle Building);

 

  3. Area A-3 Carlisle Expansion Space (20,988 s.f.): 25.09% (based on 83,636
s.f. in the 3 Carlisle Building); and

 

  4. Area B-3 Carlisle Expansion Space (7,789 s.f.): 9.31% (based on 83,636 s.f.
in the 3 Carlisle Building).

 

  B. In light of the fact that the Premises are located in two separate
buildings in the Westford Corporate Center, Landlord and Tenant agree that, for
purposes of determining additional rent payable under Sections 6.3 and 6.4 of
the Lease, Tax Costs and Operating Expenses shall be calculated, reimbursed, and
accounted for separately with respect to the 3 Carlisle Building and the 5
Carlisle Building. To that end, for and with respect to the portion of the
Premises located in the 3 Carlisle Building, references in the Lease to the
“Project” shall be deemed to refer to the 3 Carlisle Building and, for and with
respect to the portion of the Premises located in the 5 Carlisle Building,
references in the Lease to the “Project” shall be deemed to refer to the 5
Carlisle Building. The percentages set forth in Subsection V.A. above shall
refer to the proportionate share of each component of the Premises in the
building in which such component is located.

 

VI. Expenses and Taxes.

 

  A.

Original Premises. Tenant shall continue to pay for Tenant’s Proportionate Share
of Operating Expenses and Tax Costs applicable to the Original Premises in
accordance with the terms of the Lease through the day before the Rent

 

-6-



--------------------------------------------------------------------------------

  Adjustment Date. Tenant’s liability for Operating Expenses and Tax Costs
applicable to the Original Premises for the portion of calendar year 2014
occurring before the Rent Adjustment Date shall be equitably pro-rated. From and
after the Rent Adjustment Date, Tenant shall pay Tenant’s Proportionate Share of
Operating Expenses and Tax Costs applicable to the Original Premises in
accordance with the terms of the Lease, except as follows:

 

  (i) the Base Year shall mean calendar year 2014 for Operating Expenses; and

 

  (ii) the Base Year for Taxes shall mean whichever of the following two
(2) Fiscal Years has the higher Tax Costs: (x) Fiscal Year 2012 (i.e., July 1,
2011, through June 30, 2012), or (y) Fiscal Year 2014 (i.e., July 1, 2013,
through June 30, 2014).

 

  B. First Expansion Space. For the period commencing with the First Expansion
Space Effective Date, Tenant shall pay for Tenant’s Proportionate Share of
Operating Expenses and Tax Costs applicable to the First Expansion Space in
accordance with the terms of the Lease, except as follows:

 

  (i) the Base Year shall mean calendar year 2014 for Operating Expenses; and

 

  (ii) the Base Year for Taxes shall mean whichever of the following two
(2) Fiscal Years has the higher Tax Costs: (x) Fiscal Year 2012 (i.e., July 1,
2011, through June 30, 2012), or (y) Fiscal Year 2014 (i.e., July 1, 2013,
through June 30, 2014).

 

  C. Second Expansion Space. For the period commencing with the Second Expansion
Space Effective Date, Tenant shall pay for Tenant’s Proportionate Share of
Operating Expenses and Tax Costs applicable to the Second Expansion Space in
accordance with the terms of the Lease, except as follows:

 

  (i) the Base Year shall mean calendar year 2014 for Operating Expenses; and

 

  (ii) the Base Year for Taxes shall mean whichever of the following two
(2) Fiscal Years has the higher Tax Costs: (x) Fiscal Year 2012 (i.e., July 1,
2011, through June 30, 2012), or (y) Fiscal Year 2014 (i.e., July 1, 2013,
through June 30, 2014).

 

  D. Effective as of the Execution Date of this Fifth Amendment, the phrase
“ninety-five percent (95%)” in Section 6.3 of the Lease is deleted, and the
phrase “one hundred percent (100%)” is substituted in its place.

 

  E. The parties acknowledge and agree that Tax Costs and Operating Expenses are
incurred, calculated, accounted for, and passed through as Additional Rent under
the Lease separately with respect to each of the 5 Carlisle Building and the 3
Carlisle Building. Accordingly, for purposes of determining Additional Rent for
Increases in Tax Costs and Operating Expenses for the Premises, the parties
agree as follows:

 

-7-



--------------------------------------------------------------------------------

  (i) For the Original Premises and the 5 Carlisle Expansion Space, references
to the “Project” shall be deemed to refer to the 5 Carlisle Building and the tax
parcel on which such building is located; and

 

  (ii) For the 2nd Floor-3 Carlisle Expansion Space and the 1st Floor-3 Carlisle
Expansion Space, references to the “Project” shall be deemed to refer to the 3
Carlisle Building.

 

VII. Improvements to Expansion Space.

 

  A. Condition of Expansion Space. Tenant has inspected the Expansion Space and
agrees to accept the same “as is” without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment. Notwithstanding the foregoing, Landlord agrees that
all base building systems serving the Expansion Space will be in good working
order at the time Landlord delivers the Expansion Space to Tenant hereunder.

 

  B. Responsibility for Improvements to Expansion Space. Tenant may perform
improvements to the Premises and the Expansion Space in accordance with the Work
Letter attached hereto as Exhibit B, and Tenant shall be entitled to an
improvement allowance in connection with such work as more fully described in
Exhibit B.

 

VIII. Early Access to Expansion Space

 

     During the period prior to the First Expansion Space Effective Date, Tenant
shall, with respect to its use and occupancy of the First Expansion Space,
comply with all terms and provisions of the Lease, except those provisions
requiring payment of Base Rent or Additional Rent as to the First Expansion
Space. During the period, if any, between the Second Expansion Space Delivery
Date and the Second Expansion Space Effective Date, Tenant shall, with respect
to its use and occupancy of the Second Expansion Space, comply with all terms
and provisions of the Lease, except those provisions requiring payment of Base
Rent or Additional Rent as to the Second Expansion Space.

 

IX. Electricity with Respect to the Expansion Space. The consumption of
electricity in the Expansion Space shall be measured by separate meters to be
installed by Landlord, at Landlord’s cost, prior to the respective Expansion
Space Effective Dates. Tenant shall pay for electricity in the Expansion Space
in accordance with Section 10 of the Lease.

 

X. Tenant’s Building Connector Work. Tenant shall have the right, at Tenant’s
cost and expense, but subject to Landlord’s Connector Work Contribution, as
hereinafter defined, and subject to Landlord’s prior written approval as to
size, design, finish and materials, such approval not to be unreasonably
withheld or delayed (subject to the following provisions of this Section X), to
construct a structure (“Building Connector”) connecting the 3 Carlisle Building
to the 5 Carlisle Building (“Connector Work”). Notwithstanding the foregoing,
Landlord may withhold its consent to the Connector Work if and to the extent
that the exterior appearance thereof is not substantially consistent with the
connector shown on the sketch attached hereto as Exhibit E. The Connector Work
shall be performed in compliance with all applicable laws, local building codes
and ordinances

 

-8-



--------------------------------------------------------------------------------

  and receipt of all governmental permits and related and required permits and
approvals from the Town of Westford, Massachusetts required in connection
therewith. Landlord shall provide to Tenant a contribution toward the costs
incurred in the performance of the Connector Work in the amount of One Hundred
Fifty Thousand and 00/100 Dollars ($150,000.00) (“Landlord’s Connector Work
Contribution”). Landlord’s Connector Work Contribution shall be paid to Tenant
within thirty (30) days after completion of the Connector Work and delivery to
Landlord of the documentation required pursuant to Subparagraph B of the
Workletter attached hereto as Exhibit B, Fifth Amendment, evidencing payment of
such costs. If Landlord fails to pay Landlord’s Connector Work Contribution in
accordance with the foregoing, which failure continues for more than thirty
(30) days after Tenant gives Landlord notice of such failure, then Tenant may
offset the amount of Landlord’s Connector Work Contribution that Landlord failed
to pay against the next installment(s) of Base Rent due hereunder. Tenant shall
pay Landlord a construction management fee equal to three percent (3%) of the
hard costs of the performance of the Connector Work. Except for a portion of the
Building Connector, substantially as shown as “Public Vestibule” in Exhibit B,
which portion shall be for the use by Tenant in common with other tenants of the
Westford Corporate Center and shall be accessible from the exterior areas on
either side of the Building Connector, the Building Connector shall be for the
exclusive use by Tenant.

 

XI. Landlord’s 3 Carlisle Building Lobby Work. Landlord shall, at Landlord’s
cost and expense, renovate the lobby of the 3 Carlisle Building to a condition
at least equivalent to that of other first-class suburban office buildings in
the Boston Metro/West area (the “Lobby Work”). The Lobby Work shall be performed
on or before the date that is twelve (12) months after the Execution Date
(“Estimated Completion Date”), provided however, that Landlord’s failure to
complete the Lobby Work on or before the Estimated Completion Date shall not
affect any of the terms of this Fifth Amendment, nor shall Tenant have any
claims for abatement of rent or damages on account of the completion of
Landlord’s 3 Carlisle Building Lobby Work after the Estimated Completion Date.
If Landlord substantially modifies the entry to the 3 Carlisle Building, as part
of the Lobby Work (i.e., as opposed to the mere renovation of the existing
lobby), then Landlord shall, at Landlord’s cost and expense, perform the same
modifications to the entry to the 5 Carlisle Building by no later than six
months after completion of the 3 Carlisle Building Lobby Work.

 

XII. Extension Options. Tenant shall continue to have the Extension Terms (i.e.,
two (2) additional periods of five (5) years each), pursuant to Section X of the
Third Amendment (which replaced Section 38 of the Addendum to Lease).

 

XIII. Tenant’s Right of First Offer.

 

  A.

Grant of Option; Conditions. Tenant shall have a continuous right of first offer
(the “Right of First Offer”) with respect to any space in the 3 Carlisle
Building becoming available from and after the Execution Date (the “Offering
Space”). Tenant’s Right of First Offer shall be exercised as follows: at any
time after Landlord has determined that the existing tenant in the Offering
Space will not exercise its right under its lease to extend or renew the term of
its lease for the Offering Space (but prior to leasing such Offering Space to a
party other than the existing tenant), Landlord shall give Tenant written notice
(the “Advice”) of the rental terms (base rent, Base Year for additional rent,
and free rent, if any), delivery and/or commencement date, build-out provisions
(i.e., delivery condition

 

-9-



--------------------------------------------------------------------------------

  of the Offering Space), and other material business terms under which Landlord
is prepared to lease the Offering Space to Tenant for the remainder of the Term.
In any event, the term for the Offering Space shall be conterminous with the
Term of the Lease. The rental rate shall reflect the Prevailing Market
(hereinafter defined) rate for such Offering Space as reasonably determined by
Landlord. Tenant may lease such Offering Space under such terms, by delivering
written notice of exercise to Landlord (the “Notice of Exercise”) within ten
(10) business days after the date of the Advice, except that Tenant shall have
no such Right of First Offer and Landlord need not provide Tenant with an
Advice, if:

 

  1. Tenant is in Default under the Lease beyond any applicable cure periods at
the time that Landlord would otherwise deliver the Advice; or

 

  2. the Premises, or more than 25% of the Premises is sublet (other than
pursuant to Section 18.1.1.2 of the Lease) at the time Landlord would otherwise
deliver the Advice; or

 

  3. the Lease has been assigned (other than pursuant to Section 18.1.1.2 of the
Lease) prior to the date Landlord would otherwise deliver the Advice; or

 

  4. the existing tenant in the Offering Space exercises an extension option set
forth in its lease and listed on Exhibit D attached hereto (or agrees to an
extension in lieu of the exercise of such existing option); or

 

  5. less than two (2) years remains in the then-current Term (provided,
however, that if Tenant still has the right to exercise its Extension Option,
then Landlord shall nevertheless give the Advice and Tenant may elect to
exercise the Right of First Offer provided that, simultaneously with giving the
Notice of Exercise, Tenant gives Landlord an Initial Extension Notice under
Section 38 of the Lease (and, in such instance, Tenant may give the Initial
Extension Notice more than fifteen (15) months prior to the expiration of the
then-current Term, but Landlord shall not be required to advise Tenant of the
Base Rent for the Extension Term until the date that is twelve (12) months
before the expiration of such Term).

 

  B. Terms for Offering Space.

 

  1. The term for the Offering Space shall commence upon the commencement date
stated in the Advice and expire on the Termination Date and thereupon such
Offering Space shall be considered a part of the Premises, provided that the
material business terms stated in the Advice shall govern Tenant’s leasing of
the Offering Space and only to the extent that they do not conflict with the
Advice, the terms and conditions of this Lease shall apply to the Offering
Space.

 

  2.

If Tenant leases any Offering Space during the first (1st) twenty-four
(24) months of the Second Extended Term, then the initial annual Base Rent rate
per rentable square foot for such Offering Space shall be the same as the Base
Rent rate per rentable square foot for the Premises demised to Tenant under the
Lease on the date the term for such Offering Space

 

-10-



--------------------------------------------------------------------------------

  commences. The Base Rent rate for such Offering Space shall increase at such
times and in such amount as Base Rent for the Premises demised to Tenant under
the Lease, it being the intent of Landlord and Tenant that the Base Rent rate
per rentable square foot for such Offering Space shall always be the same,
pursuant to this Section B.2, as the Base Rent rate per rentable square foot for
the Premises demised to Tenant under the Lease. Base Rent attributable to such
Offering Space shall be payable in monthly installments in accordance with the
terms and conditions of Article 6 of the Lease. Tenant shall pay Additional Rent
(i.e. Taxes and Expenses) for such Offering Space on the same terms and
conditions set forth in this Fifth Amendment, including the same Base Year that
is applicable to the Premises demised to Tenant under the Lease, and Tenant’s
Proportionate Share shall increase appropriately to account for the addition of
such Offering Space. In addition, Tenant shall, in such circumstance, receive a
prorated tenant improvement allowance and a prorated free rent period as
follows: (i) the allowance shall be in an amount equal to the product of
(a) $20.00 per square foot of floor area in the applicable Offering Space
multiplied by (b) the Proration Factor (defined below), and (ii) the free rent
period shall be the number of months from and after the commencement date with
respect to the applicable Offering Space equal to the product of (x) twenty-one
(21) multiplied by (y) the Proration Factor. As used herein, the “Proration
Factor” shall mean a fraction, the numerator of which is the number of full
calendar months remaining in the Second Extended Term from and after the
commencement date of the applicable Offering Space, and the denominator of which
is one hundred fifty-six (156).

 

  3. If Tenant does not lease such Offering Space during the first
(1st) twenty-four (24) months of the Second Extended Term, then Tenant shall pay
Base Rent and Additional Rent for the Offering Space in accordance with the
terms and conditions of the Advice, which terms and conditions shall reflect the
Prevailing Market rate for the Offering Space as determined in Landlord’s
reasonable judgment.

 

  4. The Offering Space shall be accepted by Tenant in its condition and
as-built configuration existing on the date of Landlord’s delivery of the
Offering Space to Tenant free of all occupants and the personal property of
others and in broom-clean condition, unless the Advice specifies any work to be
performed by Landlord in the Offering Space, in which case Landlord shall
perform such work in the Offering Space prior to delivering possession to
Tenant. If Landlord is delayed in delivering possession of the Offering Space
due to the holdover or unlawful possession of such space by any party, Landlord
shall use reasonable efforts to obtain possession of the space, and the
commencement of the term for the Offering Space shall be postponed until the
date Landlord delivers possession of the Offering Space to Tenant free from
occupancy by any party.

 

-11-



--------------------------------------------------------------------------------

  C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to the Offering Space shall terminate on the earlier to occur of:
(i) Tenant’s failure to exercise its Right of First Offer within the ten
(10) business day period provided in Section A above; and (ii) the date Landlord
would have provided Tenant an Advice except that one or more of the conditions
set forth in Section A above applied and therefore Landlord was not required to
deliver the Advice. Notwithstanding the foregoing, within one hundred eighty
(180) days from the Advice (or the date Landlord would have delivered the Advice
pursuant to subsection (ii) above), Landlord shall not offer for lease or lease
such Offering Space to a third party at a Net Effective Rent (defined below)
less than eighty-five percent (85%) of the Net Effective Rent set forth in the
Advice without first having re-offered the Offering Space to Tenant at such
lower Net Effective Rent in accordance with this Section XIII. As used herein,
the term “Net Effective Rent” shall mean the net present value over the balance
of the term of this Lease of the base rent, additional rent, and other charges
that would be payable to Landlord under the terms of any proposed lease for the
Offering Space thereof, taking into account any construction allowance, the cost
of any leasehold improvements proposed to be performed by Landlord, any free
rent, and any other monetary inducements payable by Landlord under such proposed
lease. In addition, if Landlord fails to execute a lease with a third party for
the Offering Space within one hundred eighty (180) days from the date of the
Advice, Landlord shall re-offer the Offering Space to Tenant prior to offering
the Offering Space to a third party.

 

  D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare an amendment (the “Offering Amendment”) adding the Offering Space
to the Premises on the terms set forth in the Advice and reflecting the changes
in the Base Rent, Rentable Square Footage of the Premises, Tenant’s Pro Rata
Share, Parking Spaces, and other appropriate terms. A copy of the Offering
Amendment shall be sent to Tenant within a reasonable time after Landlord’s
receipt of the Notice of Exercise executed by Tenant, and, if the terms and
conditions of the Offering Amendment are reasonably acceptable to Tenant, then
Tenant shall execute and return the Offering Amendment to Landlord within
fifteen (15) days thereafter, but an otherwise valid exercise of the Right of
First Offer shall be fully effective whether or not the Offering Amendment is
executed.

 

  E. Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer are subject and subordinate only to the extension rights
and expansion rights (whether such rights are designated as a right of first
offer, right of first refusal, expansion option or otherwise) of the tenants of
the 3 Carlisle Building existing on the date hereof and set forth in Exhibit D
attached hereto.

 

  F. For purposes of this Right of First Offer provision, “Prevailing Market”
shall mean the annual rental rate per square foot for space comparable to the
Offering Space in the 3 Carlisle Building and office buildings comparable to the
3 Carlisle Building located within ten (10) miles of the 3 Carlisle Building
under leases and renewal and expansion amendments being entered into at or about
the time that Prevailing Market is being determined, giving appropriate
consideration to tenant concessions, brokerage commissions, tenant improvement
allowances, existing improvements in the space in question, and the method of
allocating operating expenses and taxes. Notwithstanding the foregoing, space
leased under any of the following circumstances shall not be considered to be
comparable for purposes hereof: (i) the lease term is for less than the lease
term of the Offering Space, (ii) the space is encumbered by the option rights of
another tenant, or (iii) the space has a lack of windows and/or an awkward or
unusual shape or configuration. The foregoing is not intended to be an exclusive
list of space that will not be considered to be comparable. As set forth above,
Prevailing Market rate shall be reasonably determined by Landlord taking into
account the above factors.

 

-12-



--------------------------------------------------------------------------------

XIV. Parking. Tenant shall continue to have Tenant’s Parking Rights, as
initially defined in Section 2.12 of the Lease, and subsequently deleted and
replaced with Section 6.01 of the Second Amendment, and as amended by Section V
of the Third Amendment. In addition, Tenant shall be entitled to, with respect
to the Expansion Space, additional parking at the ratio of 3.3 parking spaces
per 1,000 rentable square feet of the Expansion Space (i.e., 258 additional
parking spaces).

 

XV. Signage.

In addition to Tenant’s signage rights set forth in Section 40 of the Addendum
to Lease, Exhibit F to the Lease and Section XV of the Third Amendment, Tenant
shall have the following additional rights:

 

  A. 5 Carlisle Building

Tenant shall have the right, with respect to the 5 Carlisle Expansion Space, to
list Tenant’s name on the Building directory in the 5 Carlisle Building. The
initial listing of Tenant’s name shall be at Landlord’s cost and expense. Any
changes, replacements or additions by Tenant to such directory shall be at
Tenant’s sole cost and expense. Tenant shall have the right to display Tenant’s
logo inside the main entrance to the 5 Carlisle Building. In addition to the
foregoing, Tenant shall have the exclusive right to install, at Tenant’s sole
expense (including, without limitation, the expense of obtaining any
governmental approvals for such signage, which shall be Tenant’s responsibility)
exterior signage on the 5 Carlisle Building (the “5 Carlisle Exterior Signage”).
So long as Tenant leases at least seventy-five (75%) of the rentable area of the
5 Carlisle Building, neither Landlord nor any other tenant shall have the right
to install any signage on the exterior of the 5 Carlisle Building while this
Lease is in effect. The 5 Carlisle Exterior Signage shall (i) be subject to
Landlord’s approval as to location, size and appearance of the 5 Carlisle
Exterior Signage, which approval shall not be unreasonably withheld, and (ii) be
in compliance with all applicable laws, codes and ordinances, all governmental
permits and approvals required in connection therewith, and any and all permits
and approvals required by regulatory authorities having jurisdiction with
respect to the 5 Carlisle Exterior Signage. Tenant shall remove the 5 Carlisle
Exterior Signage at the expiration or earlier termination of the Lease. The
installation, maintenance and removal of the 5 Carlisle Exterior Signage shall
be performed at Tenant’s expense in accordance with Section 40 of the Lease.

 

  B. 3 Carlisle Building

Tenant shall have the right, with respect to the 3 Carlisle Building to list
Tenant’s name on the Building directory in the 3 Carlisle Building. The initial
listing of Tenant’s name shall be at Landlord’s cost and expense. Any changes,
replacements or additions by Tenant to such directory shall be at Tenant’s sole
cost and expense. In addition, Tenant shall have the right to display Tenant’s
logo inside the main entrance to the portion of the 3 Carlisle Building in which
the

 

-13-



--------------------------------------------------------------------------------

Premises are located. In addition to the foregoing, Tenant shall have the
non-exclusive right to install, at Tenant’s sole expense (including, without
limitation, the expense of obtaining any governmental approvals for such
signage, which shall be Tenant’s responsibility) exterior signage on the 3
Carlisle Building (the “3 Carlisle Exterior Signage”). The 3 Carlisle Exterior
Signage shall not exceed in size the aggregate maximum exterior signage allowed
as of right on the 3 Carlisle Building under applicable law multiplied by a
fraction, the numerator of which is the square footage of the portion of the
Premises located in the 3 Carlisle Building and the denominator of which is the
total square footage of the 3 Carlisle Building; provided, however, if the
applicable sign regulations do not permit more than one exterior sign on the
Building, then Tenant shall have the exclusive right to such exterior signage at
the maximum size permissable. The 3 Carlisle Exterior Signage shall (i) be
subject to Landlord’s approval as to location, size and appearance of the 3
Carlisle Exterior Signage, which approval shall not be unreasonably withheld,
and (ii) be in compliance with all applicable laws, codes and ordinances, all
governmental permits and approvals required in connection therewith, and any and
all permits and approvals required by regulatory authorities having jurisdiction
with respect to the 3 Carlisle Exterior Signage. Tenant shall remove the 3
Carlisle Exterior Signage at the expiration or earlier termination of the Lease.
The installation, maintenance and removal of the 3 Carlisle Exterior Signage
shall be performed at Tenant’s expense in accordance with Section 40 of the
Lease.

 

  C. Monument Signs

Tenant shall have the right to relocate Tenant’s monument sign currently located
in front of the 5 Carlisle Building to the location shown on Exhibit F attached
hereto. Such work shall be performed at Tenant’s expense in accordance with
plans and specifications therefor approved in writing, in advance by Landlord,
which approval shall not be unreasonably withheld. In addition, Tenant shall
have the right to install two new monument signs, one near the entrance to the
3 Carlisle Building and one near the entrance to the 5 Carlisle Building.
Notwithstanding the provisions of Section XV of the Third Amendment, Tenant
shall have the exclusive use of the monument sign, if any, at the entrance to
the 5 Carlisle Building. The monument sign at the entrance to the 3 Carlisle
Building, if any, shall be used by Tenant in common with such other occupants of
such building as may be designated from time to time by Landlord. Tenant shall
be solely responsible for obtaining all governmental permits and approvals
required for the installation of such monument signs, which shall be installed
at locations and in accordance with plans and specifications therefor that have
been approved in advance, in writing by Landlord, which approval shall not be
unreasonably withheld.

XVI. Subordination, Non-Disturbance and Attornment Agreement. Landlord
represents and warrants that as of the Execution Date, the Project (meaning both
the 5 Carlisle and 3 Carlisle Drive properties) are not encumbered by any
mortgages except for a mortgage held by Berkadia Commercial Mortgage LLC
(“Lender”). Simultaneously with the execution of this Amendment, Landlord,
Lender and Tenant shall enter into a subordination, non-disturbance and
attornment agreement in the form attached hereto as Exhibit C, Fifth Amendment,
with such commercially reasonable changes as may be agreed upon by the parties,
and Landlord shall pay any charges (including legal fees) required by this
Lender as a condition to entering into such agreement.

 

-14-



--------------------------------------------------------------------------------

Section 21 of the Lease is hereby deleted and the following is substituted
therefore:

This Lease will be subject and subordinate to any mortgage encumbering the
Project entered into by Landlord after the date of this Lease provided that
Tenant receives from any such mortgagee a nondisturbance agreement substantially
in the form attached hereto as Exhibit C, or upon such other commercially
reasonable form that does not materially adversely affect any of Tenant’s rights
or obligations under this Lease, and that recognizes Tenant’s rights under the
Lease, and at no cost to Tenant.

 

XVII. Notices. For all purposes of the Lease, the notice address and rent
payment address for Landlord and Tenant are as follows:

Landlord’s Notice Address:

Glenborough Westford Center, LLC

c/o Normandy Real Estate Management, LLC

7/57 Wells Avenue

Newton, Massachusetts 02459

Attention: Jeff Rines, Senior Vice President

With a copy to:

Normandy Real Estate Partners, LLC

53 Maple Avenue

Morristown, New Jersey 07960

Attention: Corporate Counsel

With a copy to:

Normandy Real Estate Partners, LLC

53 Maple Avenue

Morristown, New Jersey 07960

Attention: Steve Smith, Director

Landlord’s Rent Payment Address:

Glenborough Westford Center, LLC

P.O. Box 30930 New York,

New York 10087-0903

Tenant’s Notice Address:

CYNOSURE, INC.

5 Carlisle Road

Westford, MA 01886

Attn: Patricia A. Davis

SVP, General Counsel & Secretary

 

-15-



--------------------------------------------------------------------------------

XVIII. Inapplicable, Deleted and Amended Lease Provisions.

 

  A. Tenant’s Use. Section 2.20 of the Lease is deleted and the following is
substituted therefore:

TENANT’S USE (Section 9): Office, research and development, clinical testing,
light manufacturing and assembly.

 

  B. Hazardous Materials. The first two sentences in Section 9.6 are hereby
deleted and the following substituted therefor:

Tenant shall not create, generate, use, bring, allow, emit, dispose or permit on
the Premises, Building or Project any toxic or hazardous gases, liquid or solid
material or waste or any other hazardous materials defined or listed in any
applicable federal, state or local law, rule, regulation or ordinance
(“Hazardous Material”); provided, however, Tenant may use and store Hazardous
Materials in the Premises in the ordinary course of Tenant’s business and
Tenant’s use of such Hazardous Materials shall be in all respects in compliance
with all applicable laws, including without limitation, all requirements as to
the use, handling, storage, and disposal of such Hazardous Materials. Tenant
shall upon request of Landlord provide Landlord with a list of all such
Hazardous Materials being used or stored in the Premises.

 

  C. Services and Utilities. The last sentence in the third paragraph of
Section 10 is hereby deleted and the following substituted therefor:

Notwithstanding the foregoing, if the HVAC and electrical services Landlord is
required to provide to the Premises hereunder are not provided to the Premises
or any portion thereof for a period of more than five (5) consecutive days
following Tenant’s notice to Landlord of the absence of such service(s), and if
a materially adverse effect on Tenant’s ability to conduct its business in the
Premises results from the absence of such service(s), such that Tenant is
prevented from using and does not use the Premises or any portion thereof, then
all rental under this Lease shall abate starting on the sixth (6th) consecutive
day and continuing during the period such service(s) is not provided in
proportion to the portion of the Premises that Tenant is prevented from using
and does not use and such abatement shall continue until such date and time as
such service(s) is re-established.

 

  D. Repairs and Maintenance.

 

  (i) Landlord’s Obligations. The word “Premises” in the second line of
Section 11.1 is hereby deleted and the word “Common Areas of the Project”
substituted therefor.

 

  (ii) Tenant’s Obligations. The phrase “and exterior” is hereby deleted in the
sixth line of Section 11.2.1. Landlord shall be responsible for repair and
maintenance of exterior windows, the cost of which shall be included in
Operating Expenses.

 

-16-



--------------------------------------------------------------------------------

  E. Alterations.

 

  (i) The first two sentences in Section 12.3 are hereby deleted and the
following substituted therefor:

Except for the Initial Alterations as provided for in Exhibit B to this
Amendment, Tenant shall not make or suffer to be made any alterations,
additions, or improvements to the Premises, without the prior written consent of
Landlord. Landlord’s consent shall not be unreasonably withheld, conditioned or
delayed with respect to alterations which (i) are not structural in nature,
(ii) are not visible from outside the Premises, and (iii) do not adversely
affect or require modification of the Building’s electrical, mechanical,
plumbing, HVAC or other systems. In any event, Landlord’s consent may be
conditioned on Tenant removing any such alterations, additions, or improvements
upon the expiration of the Term and restoring the affected portion of the
Premises to its condition immediately preceding the installation of such
alterations, additions, or improvements. Landlord and Tenant acknowledge that
Landlord’s consent shall not be required for minor modifications such as the
installation or relocation of electrical or data/communications outlets,
painting, carpeting and installation or relocation of interior walls or
partitions.

 

  (ii) The last paragraph in Section 12.3 is hereby deleted in its entirety.

 

  F. Leasehold Improvements. Section 12.5 is hereby deleted in its entirety and
Section 13.1 is hereby deleted in its entirety and the following is substituted
therefor:

All fixtures (other than Tenant’s trade fixtures), HVAC equipment, and
alterations or leasehold improvements attached to or built into the Premises at
the commencement or during the Term, whether or not at the expense of Tenant,
shall be and remain a part of the Premises, shall be the property of Landlord
and shall not be removed by Tenant, except as set forth in Section 13.2. In the
event that Landlord desires for any alterations or improvements made by Tenant
after the Execution Date of this Amendment (and excluding the Initial
Alterations) to be removed by Tenant upon the termination of the Lease, Landlord
shall provide written notification of the removal requirement at the time that
consent for such alterations is granted or within thirty (30) days after Tenant
notifies Landlord in writing of any such alterations or improvements for which
Landlord’s consent is not required. Notwithstanding anything to the contrary in
the Lease, Landlord shall have no right to require Tenant to remove at the
expiration or earlier termination of the Lease any leasehold improvements that
exist as of the Execution Date.

 

  G. Insurance.

Sections 15.1 through 15.5, and Section 15.7 inclusive, of the Lease are hereby
deleted and the following is inserted in their place:

“15.1 Tenant’s Insurance. Tenant shall obtain, and shall keep in full force and
effect, the following insurance, with insurers that are authorized to do
business in the Commonwealth of Massachusetts and are rated at least A (Class X)
in Best’s Key Rating Guide:

 

-17-



--------------------------------------------------------------------------------

(a) Commercial General Liability Insurance, which shall include premises
liability, contractual liability covering Tenant’s indemnity obligations under
this Lease (to the extent covered as an Insured Contract in a standard ISO GCL
Policy), fire legal liability, personal & advertising injury and
products/completed operations coverage. Policy shall insure against claims for
bodily injury, personal injury, death or property damage occurring on, in or
about the Premises with limits of not less than $1,000,000.00 per occurrence and
$2,000,000.00 in the aggregate. If the policy covers other locations owned or
leased by Tenant, then such policy must include an aggregate limit per location
endorsement.

(b) Special Form (“All Risk”) Property, insuring all equipment, trade fixtures,
inventory, fixtures and personal property (“Tenant’s Property”) and any
Alterations or other Leasehold Improvements which are the responsibility of
Tenant, located on or in the Premises with an agreed amount endorsement and
equal to the full replacement cost value of such property.

(c) Workers’ Compensation Insurance as required by applicable laws of the State
in which the Premises is located, including Employers’ Liability Insurance with
limits of not less than: (x) $100,000 per accident; (y) $500,000 disease, policy
limit; and (z) $100,000 disease, each employee.

(d) Business Interruption Insurance with limits of not less than the
amount necessary to cover continuing expenses including rents and extra expenses
for at least one (1) year; provided that if Tenant elects not to carry or
self-insure business interruption insurance, Tenant shall not be in Default
under the terms of this Lease and Tenant further acknowledges that Landlord is
released from any and all liability arising during the Lease Term which would
have been covered by business interruption insurance had Tenant carried such
insurance.

(e) Excess or Umbrella Liability Insurance with limits of not less than Two
Million Dollars ($2,000,000.00) per occurrence and in the aggregate providing
coverage excess and follow-form of the primary general and employer’s liability
insurances required hereinto.

(f) Such other insurance as Landlord deems necessary and prudent or as may be
required by any Mortgagee (defined below).

(g) In addition to the above aforementioned insurances, and during any such time
as any alterations or work is being performed at the Premises (except that work
being performed by the Landlord or on behalf of Landlord) Tenant, at its sole
cost and expense, shall carry, or shall cause to be carried and shall deliver to
Landlord at least ten (10) days prior to commencement of any such alteration or
work, evidence of insurance with respects to (a) workers compensation insurance
covering all persons employed in connection with the proposed alteration or work
in statutory limits, (b) general/excess liability insurance, in an amount
commensurate with the work to be performed but not less than Two Million Dollars
($2,000,000) per occurrence and in the aggregate, for ongoing and completed
operations insuring against bodily injury and property damage and naming all
additional insured parties as outlined below and required of Tenant and shall
include a waiver of subrogation in favor of such parties, (c) builders risk
insurance, to the extent such alterations or work may require, on a

 

-18-



--------------------------------------------------------------------------------

completed value form including permission to occupy, covering all physical loss
or damages, in an amount and kind reasonable satisfactory to Landlord, and
(d) such other insurance, in such amounts, as Landlord deems reasonably
necessary to protect Landlord’s interest in the Premises from any act or
omission of Tenant’s contactors or subcontractors.

15.2 Policy Requirements. The policies of insurance required to be maintained by
Tenant pursuant to this Section 15 must be reasonably satisfactory to Landlord
and must be written as primary policy coverage and not contributing with, or in
excess of, any coverage carried by Landlord. All policies must name Tenant as
the named insured party and (except for worker’s compensation and property
insurance) all policies shall name as additional insureds for on-going and
completed operations, Landlord, Normandy Real Estate Partners, LLC, Normandy
Real Estate Management Co., LLC, the Mortgagees under any Mortgage defined
below, and all of their respective affiliates, members, officers, employees,
agents and representatives, managing agents, and other designees of Landlord and
its successors as the interest of such designees shall appear. In addition
Tenant agrees and shall provide thirty (30) days’ prior written notice of
suspension, cancellation, termination, or non-renewal of coverage to Landlord.
Tenant shall not self-insure for any insurance coverage required to be carried
by Tenant under this Lease. The deductible for any insurance policy required
hereunder must not exceed $10,000. Tenant shall have the right to provide the
insurance coverage required under this Lease through a blanket policy, provided
such blanket policy expressly affords coverage to the Premises and to Landlord
as required by this Lease.

15.3 Certificates of Insurance. Prior to the Commencement Date, Tenant shall
deliver to Landlord certificates of insurance evidencing all insurance Tenant is
obligated to carry under this Lease, together with a copy of the endorsement(s),
specifically but not limited to Waiver of Rights to Recover From Others,
Additional Insureds (on-going and completed operations) and Contractual
Liability endorsements. Within ten (10) days prior to the expiration of any such
insurance, Tenant shall deliver to Landlord certificates of insurance evidencing
the renewal of such insurance. Tenant’s certificates of insurance must be on:
(i) Acord Form 27 with respect to property insurance; and (ii) Acord Form 25-S
with respect to liability insurance or, in each case, on successor forms
approved by Landlord, and in any event state as the certificate holder:
Compliance Services Corporation, on behalf of Normandy Real Estate Partners,
LLC, P.O. Box 2750, Montgomery Village, MD 20886.

15.4 No Separate Insurance. Tenant shall not obtain or carry separate insurance
concurrent in form or contributing in the event of loss with that required by
Section 15.1(a) unless Landlord and Tenant are named as insureds therein.

15.5 Tenant’s Failure to Maintain Insurance. If Tenant is in default for failing
to obtain the insurance coverage or the certificates and endorsements required
by this Lease, and such default continues for ten (10) days after notice from
Landlord, Landlord, may, at its option, obtain such insurance for Tenant and
Tenant shall promptly reimburse Landlord, as Additional Rent, for the reasonable
cost thereof.”

 

  H. Damage or Destruction. Section 16 of the Lease is hereby deleted in its
entirety and the provisions set forth following new Section 16 is substituted
therefor:

16.1 Casualty. If all or any portion of the Premises becomes untenantable by
fire or other casualty to the Premises (collectively a “Casualty”), Landlord,
with reasonable promptness, shall cause a general contractor selected by
Landlord to provide Landlord and Tenant with a good

 

-19-



--------------------------------------------------------------------------------

faith written estimate of the amount of time required using standard working
methods to Substantially Complete the repair and restoration of the Premises and
any Common Areas necessary to provide access to the Premises (“Completion
Estimate”). If the Completion Estimate indicates that the Premises or any Common
Areas necessary to provide access to the Premises cannot be made tenantable
within nine (9) months from the date of the Casualty, then Tenant shall have the
right to terminate this Lease upon written notice to Landlord within thirty
(30) days after receipt of the Completion Estimate. In addition to Tenant’s
right to terminate the lease entirely under such circumstances, each of Landlord
and Tenant shall have the following termination rights, which shall be
exercised, if at all, by written notice to the other party within thirty
(30) days after receipt of the Completion Estimate: (i) if the Casualty affects
only the portion of the Premises in the 3 Carlisle Building, each of Landlord
and Tenant may elect to terminate the Lease with respect to the 3 Carlisle
Building Premises only and the Lease shall continue with respect to the 5
Carlisle Building Premises; and (ii) if the Casualty affects only the portion of
the Premises in the 5 Carlisle Building, each of Landlord and Tenant may elect
to terminate the Lease with respect to the 5 Carlisle Building Premises only and
the Lease shall continue with respect to the 3 Carlisle Building Premises. In
the event of a partial termination hereunder, the parties agree to enter into an
amendment of this Lease to reflect the reduction of the Premises effected by
such partial termination. In addition, if the Premises have been materially
damaged and there is less than two (2) years of the Term remaining on the date
of the Casualty (unless Tenant elects to exercise any remaining extension
options), then either party may terminate this Lease by delivery of notice of
termination to the other party within thirty (30) days after the date of the
Casualty.

Further, provided that Landlord maintains the property insurance required to be
maintained by Landlord under the Lease, if an uninsured Casualty occurs that
would cost in excess of $250,000 to repair, Landlord may elect to terminate the
Lease with respect only to that portion of the Premises located in the
building(s) affected by the casualty, by giving Tenant notice of such election
within thirty (30) days after occurrence of the Casualty. Notwithstanding the
foregoing provisions of this paragraph, if only the Premises have been affected
by the Casualty and Landlord elects to terminate under this paragraph, Tenant
may elect to nullify Landlord’s termination election by (i) giving Landlord
written notice (the “Nullification Notice”) of such election not later than ten
(10) business days after delivery of Landlord’s termination notice, and
(ii) paying to Landlord the Restoration Funds (defined below) not later than ten
(10) business days after Landlord delivers to Tenant the Restoration Estimate
(defined below). If Tenant fails timely to deliver the Nullification Notice, or
having delivered such notice, fails timely to pay the Restoration Funds, then
any purported election by Tenant to nullify Landlord’s termination shall
automatically become void. If Tenant elects to nullify Landlord’s termination,
then, within thirty (30) days after Tenant delivers the Nullification Notice to
Landlord, Landlord shall cause a general contractor selected by Landlord to
prepare an estimate of the cost to repair and restore such casualty (the
“Restoration Estimate”) and shall deliver same to Tenant. The amount set forth
in the Restoration Estimate is referred to herein as the “Restoration Funds”.
The Restoration Funds shall be held in trust by Landlord for the sole purpose of
funding the restoration of such casualty and any portion of the Restoration
Funds remaining unexpended after completion of such restoration shall be
promptly refunded to Tenant. Forthwith after receipt of the Restoration Funds,
Landlord shall restore the Premises as otherwise provided in this Section 16. If
the cost of such restoration exceeds the Restoration Funds, Tenant shall pay to
Landlord, as Additional Rent, the amount of such excess within thirty (30) days
after delivery of Landlord’s demand therefor accompanied by copies of third
party invoices evidencing the amount of such cost of restoration.
Notwithstanding anything to the contrary contained in this Lease, in the event
that Tenant so nullifies Landlord’s termination election under this paragraph,
Rent shall abate only if, as, and to the extent that Landlord actually receives
proceeds from rental interruption insurance maintained by or for the benefit of
Landlord. In no event shall Landlord have any obligation to reimburse Tenant or
give Tenant a credit against Rent for any amount paid by Tenant to fund a
restoration made pursuant to this paragraph.

 

-20-



--------------------------------------------------------------------------------

16.2 Restoration. If this Lease is not terminated, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and the
Common Areas to substantially the same condition that existed prior to the
Casualty, except for modifications required by Law or any other modifications to
the Common Areas deemed desirable by Landlord (collectively, “Landlord’s
Restoration Work”). Landlord shall not be liable for any inconvenience to
Tenant, or injury to Tenant’s business resulting in any way from the Casualty or
the repair thereof.

If Landlord’s Restoration Work has not been substantially completed on or before
the later to occur of (i) the date that is nine (9) months after the date of the
Casualty and (ii) the last day of the restoration period set forth in the
Completion Estimate, as each such date may be extended (but not by more than
sixty (60) days in the aggregate) by force majeure, and Tenant is unable to
occupy all or substantially all of the Premises for the Permitted Use, then
Tenant may elect to terminate this Lease, either in whole or in part as
expressly provided above, by giving Landlord notice of such election at any time
after the applicable deadline and before Landlord has completed the Landlord
Restoration Work, in which event this Lease shall terminate, in whole or in
part, as aforesaid, on the date that his thirty (30) days after Tenant delivers
such termination notice to Landlord unless, on or before the expiration of such
thirty-day period, Landlord completes Landlord’s Restoration Work, in which
event Tenant’s election to terminate shall automatically become void.

16.3 Rent. If the Lease is terminated in whole or in part pursuant to any of the
provisions of Section 16.1 or 16.2, the termination shall be effective on the
date that is thirty (30) days after the delivery of a termination notice, and
the Base Rent and Additional Rent or a just and proportionate part thereof,
according to the nature and extent to which the Premises shall have been so
rendered unfit (and taking into account whether this Lease has been terminated
in whole or in part), shall be suspended or abated from the date of the Casualty
to the date of termination of the Lease. If this Lease is not terminated as a
result of a Casualty pursuant to this Section 16, then Base Rent and Additional
Rent shall abate for the portion of the Premises that is untenantable and not
used by Tenant for the period from the date of Casualty to the date of
substantial completion of Landlord’s Restoration Work.

16.4. Casualty Affecting Building. In the event of any Casualty affecting the
Common Areas (but not affecting the Premises), Landlord shall diligently repair
and restore the Common Areas to the substantially the same condition they were
in prior to such Casualty, except for modifications required by law or any other
modifications to the Common Areas deemed desirable by Landlord.

 

  I. Eminent Domain. The following phrase is inserted at the end of
Section 17.2, subsection (a): “or if more than twenty-five percent of the
parking spaces serving the Project are taken” (unless Landlord shall, within
thirty (30) days after the effective date of such taking, shall provide Tenant
alternative parking facilities in the Westford Corporate Center such that Tenant
has the right to use at least seventy-five percent (75%) of the parking spaces
to which Tenant is entitled under this Lease).

 

-21-



--------------------------------------------------------------------------------

  J. Assignment & Subletting.

 

  (i) The following phrase is inserted after the phrase “assign the Lease” in
the eighth line of Section 18.1.1.2: “or sublet all or any portion of the
Premises”

 

  (ii) The word “materially” is hereby inserted after the phrase “will not” in
the third line of Section 18.2.1.2

 

  K. Default.

 

  (i) Section 19.1.1 is hereby deleted and the following substituted therefore:

If Tenant abandons the Premises or vacates substantially all the Premises for a
period in excess of twelve consecutive months, other than as a result of a
casualty or in connection with a proposed assignment or subletting transaction.

 

  (ii) Section 19.1.5 is hereby deleted in its entirety.

 

  L. Tenant Estoppel. Section 22.2 is hereby amended by deleting the same in its
entirety and substituting in its place the following:

“Tenant’s failure to execute and deliver such statement within the time required
above, which failure continues for more than ten (10) business days after
written notice to Tenant thereof, shall constitute a default under this Lease.”

 

  M. Miscellaneous. (Section 36)

Section 36.12 is hereby amended by adding the following sentence at the end of
this Section:

“The provisions of Section 36.12 shall not be applicable during any period in
which Tenant is a public company.”

 

  N. Section 4 of the Lease (Delivery of Possession), Exhibit D to the Lease
(Landlord’s Work), Section 37 of the Addendum to Lease (Tenant Improvements),
Exhibit B to Second Amendment (Tenant Work Letter), and Section VII of the Third
Amendment (Landlord’s Contribution) shall have no applicability with respect to
this Fifth Amendment.

 

  O. Whereas, Tenant is leasing the Refusal Space (as defined in Section XI of
the Third Amendment, which replaced Section 39 of the Addendum to Lease),
Section XI of the Third Amendment is hereby deleted and is of no further force
or effect. Exhibit F to the Lease (Sign Standards for the Park) is hereby
deleted and is of no further force or effect.

 

  P. Exhibit G to the Third Amendment (Form of Subordination, Non-Disturbance
and Attornment Agreement) is replaced with Exhibit C, Fifth Amendment, Form of
Subordination, Non-Disturbance and Attornment Agreement.

 

-22-



--------------------------------------------------------------------------------

XIX. Use of Pad.

Landlord agrees to remove the existing chiller plant equipment from the Pad
located outside the 5 Carlisle Building (the “Pad”) within six (6) months after
the Execution Date. Not later than thirty (30) days after the completion of such
removal and delivery to Tenant of copies of third party invoices evidencing the
cost to Landlord of such removal, Tenant shall, as additional rent, reimburse
Landlord an amount equal to the lesser of (i) fifty percent (50%) of the cost of
such removal, and (ii) $5,000. Following such removal, Tenant shall have the
exclusive right throughout the Term of the Lease to use the Pad for the storage
of hydrogen tanks or such other lawful use approved in advance in writing by
Landlord, which approval shall not be unreasonably withheld, subject to the
provisions hereof. Tenant shall be solely responsible for obtaining at its
expense any and all permits and approvals required for the use of the Pad for
such purpose, including any approvals required by governmental authorities or by
Landlord’s property insurer. Tenant’s use of the Pad, including, without
limitation, any installations on the Pad, shall strictly comply with all
applicable laws, regulations, and orders of public authorities, including,
without limitation, NFPA 55. Tenant shall construct an enclosure around the Pad
that prohibits anyone from entering the Pad Area without a key or other
controlled access device. In addition, Tenant shall install such alarm, fire
suppression, and other equipment or installations as Landlord may reasonably
require with respect to such use of the Pad, provided that such installations
are commonly required by other owners of properties containing a facility for
the outdoor storage of hydrogen tanks. In addition to the foregoing, if Tenant
uses the Pad for any purpose other than the storage of hydrogen tanks, Landlord
shall have the right to impose, and Tenant agrees to comply with, such
reasonable restrictions, conditions, and requirements as Landlord may deem
necessary by reason of such alternative use, which may include the requirement
that Tenant make additional installations at its expense, and, in such
circumstances, the parties agree to amend the Lease to incorporate any such
additional restrictions, conditions, and requirements. All such work shall
(i) be performed by Tenant, at its expense, in accordance with plans and
specifications therefor that have been approved in advance, in writing by
Landlord, which approval shall not be unreasonably withheld and (ii) be removed
by Tenant at its expense at the expiration or earlier termination of the Tenant
of the Lease.

 

XX. Miscellaneous.

 

  A. This Fifth Amendment sets forth the entire agreement between the parties
with respect to the matters set forth herein. There have been no additional oral
or written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Fifth Amendment.

 

  B. Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 

  C. In the case of any inconsistency between the provisions of the Lease and
this Fifth Amendment, the provisions of this Fifth Amendment shall govern and
control.

 

  D. Submission of this Fifth Amendment by Landlord is not an offer to enter
into this Fifth Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Fifth Amendment until Landlord has
executed and delivered the same to Tenant.

 

-23-



--------------------------------------------------------------------------------

  E. The capitalized terms used in this Fifth Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Fifth Amendment.

 

  F. Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Fifth Amendment, other than Cushman & Wakefield of
Massachusetts, Inc. (the “Broker”). Tenant agrees to indemnify and hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, mortgagee(s) and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers claiming to
have represented Tenant in connection with this Fifth Amendment, other than the
Broker. Landlord hereby represents to Tenant that Landlord has dealt with no
broker in connection with this Fifth Amendment, other than the Broker. Landlord
agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers claiming to have represented Landlord in connection with this Fifth
Amendment, other than the Broker. Landlord shall pay a brokerage commission to
Broker pursuant to a separate agreement between Landlord and the Broker.

 

  G. Each signatory of this Fifth Amendment represents hereby that he or she has
the authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

WITNESS/ATTEST:    LANDLORD:   

GLENBOROUGH WESTFORD CENTER, LLC,

a Delaware limited liability company

Name: /s/ Candace Cobb

Print: Candace Cobb

  

By:        /s/ Joseph Adamo

Name:   Joseph Adamo

Title:     Vice President

WITNESS/ATTEST:    TENANT:   

CYNOSURE, INC.,

a Delaware corporation

Name: /s/ Patty Davis

Print: Patty Davis

  

By:        /s/ Timothy W. Baker

Name:   Timothy W. Baker

Title:     EVP, COO & CFO

 

-25-



--------------------------------------------------------------------------------

EXHIBIT A, FIFTH AMENDMENT, SHEET 1

OUTLINE AND LOCATION OF 5 CARLISLE EXPANSION SPACE

 

LOGO [g633849g18h18.jpg]

EXHIBIT A, FIFTH AMENDMENT, SHEET 1



--------------------------------------------------------------------------------

EXHIBIT A, FIFTH AMENDMENT, SHEET 2

OUTLINE AND LOCATION OF 2ND FlOOR-3 CARLISLE EXPANSION SPACE

 

LOGO [g633849g56k59.jpg]

EXHIBIT A, FIFTH AMENDMENT, SHEET 2



--------------------------------------------------------------------------------

EXHIBIT A, FIFTH AMENDMENT, SHEET 3

OUTLINE AND LOCATION OF 1st FlOOR-3 CARLISLE EXPANSION SPACE

 

LOGO [g633849g43s91.jpg]

EXHIBIT A, FIFTH AMENDMENT, SHEET 3



--------------------------------------------------------------------------------

EXHIBIT A, FIFTH AMENDMENT, SHEET 3 - B-3

OUTLINE AND LOCATION OF 1st FlOOR-3 CARLISLE EXPANSION SPACE

 

LOGO [g633849g79o51.jpg]

EXHIBIT A, FIFTH AMENDMENT, SHEET 3 – B-3



--------------------------------------------------------------------------------

EXHIBIT B, FIFTH AMENDMENT

WORK LETTER

As used in this Workletter, the “Premises” shall be deemed to mean the Original
Premises and the Expansion Space, as defined in the attached Amendment.

Alterations and Allowance.

 

  A. Tenant, following the delivery of the Premises by Landlord and the full and
final execution and delivery of the Amendment to which this Exhibit is attached,
shall have the right to perform alterations and improvements in the Premises
(the “Initial Alterations”). In connection with Tenant’s performance of the
Initial Alterations, Tenant shall comply with the applicable provisions of
Section 9 of the Lease. Prior to commencing construction, Tenant shall obtain
Landlord’s approval, such approval not to be unreasonably withheld or delayed,
of the final plans for the Initial Alterations and the contractors to be
retained by Tenant to perform such Initial Alterations. Landlord hereby approves
Tenant’s design plans attached hereto as Schedule B-1. Landlord’s consent is
solely for the benefit of Landlord, and neither Tenant nor any third party shall
have the right to rely on Landlord’s consent, or its approval of Tenant’s plans,
for any purpose whatsoever. Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord’s approval
of the contractors to perform the Initial Alterations shall not be unreasonably
withheld. The parties agree that Landlord’s approval of the general contractor
to perform the Initial Alterations shall not be considered to be unreasonably
withheld if any such general contractor (i) does not have trade references
reasonably acceptable to Landlord, (ii) does not maintain insurance as required
pursuant to the terms of this Lease, (iii) does not provide current financial
statements reasonably acceptable to Landlord, or (iv) is not licensed as a
contractor in the state/municipality in which the Premises is located. Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.

Notwithstanding the foregoing, Landlord hereby approves J. Calnan & Associates
and Erland Construction, Inc. as the general contractor to perform the Initial
Alterations.

 

  B.

Subject to the provisions of this Work Letter, Landlord agrees to contribute the
sum of $2,890,820.00 (i.e., $20.00 per rentable square foot of floor area in the
Premises (the “Allowance”) toward the cost of performing the Initial Alterations
in preparation of Tenant’s occupancy of the Premises. The Allowance may only be
used for hard costs in connection with the Initial Alterations and the costs set
forth in Section C below. The Allowance, less a 10% retainage (which retainage
shall be payable as part of the final draw), shall be paid to Tenant or, at
Landlord’s option, to the order of the general contractor that performs the
Initial Alterations, in periodic disbursements within 30 days after receipt of
the following

 

SCHEDULE B-1, FIFTH AMENDMENT



--------------------------------------------------------------------------------

  documentation: (i) an application for payment and sworn statement of
contractor substantially in the form of AIA Document G-702 covering all work for
which disbursement is to be made to a date specified therein; (ii) a
certification from an AIA architect substantially in the form of the Architect’s
Certificate for Payment which is located on AIA Document G702, Application and
Certificate of Payment; (iii) Contractor’s, subcontractor’s and material
supplier’s waivers of liens which shall cover all Initial Alterations for which
disbursement is being requested and all other statements and forms required for
compliance with the mechanics’ lien laws of the state in which the Premises is
located, together with all such invoices, contracts, or other supporting data as
Landlord or Landlord’s Mortgagee may reasonably require; (iv) a cost breakdown
for each trade or subcontractor performing the Initial Alterations; (v) plans
and specifications for the Initial Alterations, together with a certificate from
an AIA architect that such plans and specifications comply in all material
respects with all laws affecting the Building, Property and Premises;
(vi) copies of all construction contracts for the Initial Alterations, together
with copies of all change orders, if any; and (vii) a request to disburse from
Tenant containing an approval by Tenant of the work done and a good faith
estimate of the cost to complete the Initial Alterations. Upon completion of the
Initial Alterations, and prior to final disbursement of the Allowance, Tenant
shall furnish Landlord with: (1) general contractor and architect’s completion
affidavits, (2) full and final waivers of lien, (3) receipted bills covering all
labor and materials expended and used, (4) as-built plans of the Initial
Alterations, and (5) the certification of Tenant’s architect that the Initial
Alterations have been installed in a good and workmanlike manner in accordance
with the approved plans, and in accordance with applicable laws, codes and
ordinances. In no event shall Landlord be required to disburse the Allowance
more than one time per month. If the Initial Alterations exceed the Allowance,
Tenant shall be entitled to the Allowance in accordance with the terms hereof,
but each individual disbursement of the Allowance shall be disbursed in the
proportion that the Allowance bears to the total cost for the Initial
Alterations, less the 10% retainage referenced above. Notwithstanding anything
herein to the contrary, Landlord shall not be obligated to disburse any portion
of the Allowance during the continuance of an uncured default under the Lease,
and Landlord’s obligation to disburse shall only resume when and if such default
is cured.

 

  C. Up to ten percent (10%) of the Allowance in the aggregate may be applied to
the following costs: (i) purchase of furniture, fixtures, and equipment for the
Premises, and (ii) installation of a security system in the Premises.

 

  D. Upon Tenant’s completion of the Initial Alterations, Tenant may direct
Landlord to apply any unused amount of the Allowance towards Tenant’s next
installment(s) of Base Rent due under the Lease. In addition, if Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit by March 1, 2016, then, provided
that Tenant has occupied the Expansion Space, the unused amount of the Allowance
shall automatically be applied towards Tenant’s next installment(s) of Base Rent
due under the Lease.

 

  E. Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

  F. Except as expressly otherwise provided in Section XIII of the Amendment to
which this Workletter is attached, this Exhibit shall not be deemed applicable
to any additional space added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise.

 

  G. If Landlord fails to pay any installment of the Allowance when due
hereunder, which failure continues for more than thirty (30) days after Tenant
gives Landlord notice of such failure, then Tenant may offset the amount of the
Allowance due but not paid hereunder against the next installment(s) of Base
Rent due hereunder.

 

  H. If in connection with performance of the Initial Alterations, Tenant
encounters structural damage to the Building or Building systems or the presence
of any hazardous materials or if any portion of the base Building, including the
base Building systems are not in compliance with applicable provisions of law
(each, a “Base Building Matter”), Tenant shall notify Landlord of such Base
Building Matter and Landlord shall use commercially reasonable efforts to remedy
the Base Building Matter so as not to delay Tenant’s construction. If Tenant is
delayed in completing the Initial Alterations as a result of a Base Building
Matter, the First Expansion Space Rent Abatement Period and the Second Expansion
Space Rent Abatement Period shall each be extended by one day for each day that
Tenant is delayed in completing the Initial Alterations.

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE B-1

Design Plans for Initial Alterations

 

LOGO [g633849g68j85.jpg]

SCHEDULE B-1, FIFTH AMENDMENT



--------------------------------------------------------------------------------

LOGO [g633849g58k68.jpg]

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

 

LOGO [g633849g14d36.jpg]

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT C, FIFTH AMENDMENT

AFTER RECORDING, RETURN TO:

Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044-8015

Attn: Client Relations Manager – Loan # 010034022

 

 

 

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (“Agreement”), is
made as of this 18th day of November, 2013 among Bank of America, National
Association, successor by merger to LaSalle Bank National Association, not
individually, but solely as Trustee for the Certificate Holders of Structured
Asset Securities Corporation II, Lehman Brothers Floating Rate Commercial
Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series 2007-LLF
C5 under that certain Pooling and Servicing Agreement dated as of August 9, 2007
(“Lender”), by and through Berkadia Commercial Mortgage LLC, a Delaware limited
liability company, its Master Servicer under said Pooling and Servicing
Agreement, Glenborough Westford Center, LLC, a Delaware limited liability
company (“Landlord”) and Cynosure, INC., a Delaware corporation (“Tenant”).

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

IIBACKGROUND

A. Lender is the owner and holder of a deed of trust or mortgage or other
similar security instrument (either, the “Security Instrument”), covering, among
other things, the real property commonly known and described as Westford
Corporate Center, Westford, MA, and further described on Exhibit “A” attached
hereto and made a part hereof for all purposes, and the building and
improvements thereon (collectively, the “Property”).

B. Tenant is the lessee under that certain lease agreement between Landlord and
Tenant dated January 31, 2005, as amended by that certain First Amendment to
Lease dated September 16, 2005 (the “First Amendment”), as amended by that
certain Second Amendment to Lease dated September 28, 2007 (the “Second
Amendment”), as amended by that certain Third Amendment to Lease dated July 1,
2011 (the “Third Amendment”), as amended by that certain Fourth Amendment to
Lease dated December 20, 2012 (the “Fourth Amendment”), as amended by that
certain Fifth Amendment to Lease dated November 18, 2013 (the “Fifth Amendment”)
(collectively, the “Lease”), demising a portion of the Property described more
particularly in the Lease (“Leased Space”).

C. Landlord, Tenant and Lender desire to enter into the following agreements
with respect to the priority of the Lease and Security Instrument.

NOW, THEREFORE, in consideration of the mutual promises of this Agreement, and
intending to be legally bound hereby, the parties hereto agree as follows:

1. Subordination. Tenant agrees that the Lease, and all estates, options and
rights created under the Lease, hereby are subordinated and made subject to the
lien and priority of the Security Instrument.

2. Nondisturbance. Lender agrees that no foreclosure (whether judicial or
nonjudicial), deed-in-lieu of foreclosure, or other sale of the Property in
connection with enforcement of the Security Instrument or otherwise in
satisfaction of the underlying loan shall operate to terminate the Lease or
Tenant’s rights thereunder to possess and use the Leased Space provided,
however, that (a) the term of the Lease has commenced, (b) Tenant is in
possession of the Leased Space, and (c) the Lease is in full force and effect
and no uncured default exists under the Lease, beyond any applicable notice and
cure periods.

3. Attornment. Tenant agrees to attorn to and recognize as its landlord under
the Lease each party acquiring legal title to the Property by foreclosure
(whether judicial or nonjudicial) of the Security Instrument, deed-in-lieu of
foreclosure, or other sale in connection with enforcement of the Security
Instrument or otherwise in satisfaction of the underlying loan (“Successor
Owner”). Provided that the conditions set forth in Section 2 above are met at
the time Successor Owner becomes owner of the Property, Successor Owner shall
perform all obligations of the landlord under the Lease arising from and after
the date title to the Property was transferred to Successor Owner. In no event,
however, will any Successor Owner be: (a) liable for any default, act or
omission of any prior landlord under the Lease (except that Successor Owner
shall not be relieved from the obligation to cure any defaults which are
non-monetary and continuing in nature, and such that Successor Owner’s failure
to cure would constitute a continuing default under the Lease; for the avoidance
of doubt, defaults which are non-monetary include repair and maintenance
defaults even though curing such defaults may require the expenditure of money);
(b) subject to any offset or defense which Tenant may have against any prior
landlord under the Lease; provided, however, that Tenant shall retain the right
to offset (i) to the extent expressly set forth in Section X of the Fifth
Amendment and the Work Letter attached as Exhibit B to the Fifth Amendment (such
rights referred to hereinafter, together, as, “Right of Set-Off”) provided that
(x) Tenant has provided Lender with copies of all notices and information
required to be sent to Landlord under Section X and Exhibit B of the Fifth
Amendment, and (y) in no event will Lender or Successor Owner be subject to an
aggregate Right of Set-Off in excess of $1,000,000 and (ii) which arise after
Successor Owner has acquired legal title to the Property and/or which are
non-monetary and continuing as of the date

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

Successor Owner acquires legal title to the Property and can be cured but remain
uncured beyond Successor Owner’s applicable cure period; (c) bound by any
payment of rent or additional rent made by Tenant to Landlord more than 30 days
in advance; (d) bound by any modification or supplement to the Lease, or waiver
of Lease terms, which revise Tenant’s or Landlord’s monetary obligations under
the Lease, modifies the term of the Lease, the parties’ termination rights or
the description of the Leased Space (expect for those modifications to the
description of the Leased Space set forth in the Fifth Amendment to include the
Expansion Space (as defined in the Fifth Amendment)) made without Lender’s
written consent thereto; (e) liable for the return of any security deposit or
other prepaid charge paid by Tenant under the Lease, except to the extent such
amounts were actually received by Lender; (f) liable or bound by any right of
first refusal or option to purchase all or any portion of the Property; or
(g) liable for construction, completion or payment to Tenant for any
improvements to the Property or as required under the Lease for Tenant’s use and
occupancy (whenever arising); provided, however, that Tenant shall retain the
Right of Set-Off set forth in clause 3(b) above and, provided further, that this
clause (g) shall in no way modify, limit or impair any obligation of Successor
Owner to perform maintenance and repair obligations to existing improvements and
provided further, that if Successor Owner fails to perform any such maintenance
and repair obligations, then Tenant shall have all rights and remedies available
to it in the Lease, at law, and in equity. Although the foregoing provisions of
this Agreement are self-operative, Tenant agrees to execute and deliver to
Lender or any Successor Owner such further instruments as Lender or a Successor
Owner may from time to time request in order to confirm this Agreement. If any
liability of Successor Owner does arise pursuant to this Agreement, such
liability shall be limited to Successor Owner’s interest in the Property.

4. Rent Payments; Notice to Tenant Regarding Rent Payments. Tenant agrees not to
pay rent more than one (1) month in advance unless otherwise specified in the
Lease. After notice is given to Tenant by Lender that Landlord is in default
under the Security Instrument and that the rentals under the Lease should be
paid to Lender pursuant to the assignment of leases and rents granted by
Landlord to Lender in connection therewith, Tenant shall thereafter pay to
Lender all rent and all other amounts due or to become due to Landlord under the
Lease, and Landlord hereby expressly authorizes Tenant to make such payments to
Lender upon reliance on Lender’s written notice (without any inquiry into the
factual basis for such notice or any prior notice to or consent from Landlord)
and hereby releases Tenant from all liability to Landlord in connection with
Tenant’s compliance with Lender’s written instructions.

5. Lender Opportunity to Cure Landlord Defaults. Tenant agrees that, until the
Security Instrument is satisfied of record by Lender, it will not exercise any
remedies under the Lease following a Landlord default without having first given
to Lender (a) written notice of the alleged Landlord default and (b) the
opportunity to cure such default within the time periods provided for cure by
Landlord, measured from the time notice is received by Lender. Tenant
acknowledges that Lender is not obligated to cure any Landlord default, but if
Lender elects to do so, Tenant agrees to accept cure by Lender as that of
Landlord under the Lease and will not exercise any right or remedy under the
Lease for a Landlord default. Performance rendered by Lender on Landlord’s
behalf is without prejudice to Lender’s rights against Landlord under the
Security Instrument or any other documents executed by Landlord in favor of
Lender in connection therewith.

6. Miscellaneous.

(a) Notices. All notices under this Agreement will be effective only if made in
writing and addressed to the address for a party provided below such party’s
signature. A new notice address may be established from time to time by written
notice given in accordance with this Section. All notices will be deemed
received only upon actual receipt. Notice to outside counsel or parties other
than the named Tenant, Lender and Landlord, now or hereafter designated by a
party as entitled to notice, are for convenience only and are not required for
notice to a party to be effective in accordance with this section.

(b) Entire Agreement; Modification. This Agreement is the entire agreement
between the parties relating to the subordination and nondisturbance of the
Lease, and supersedes and replaces all prior discussions, representations and
agreements (oral and written) with respect to the subordination and
nondisturbance of the Lease. This Agreement controls any conflict between the
terms of this Agreement and the Lease. This Agreement may not be modified,
supplemented or terminated, nor any provision hereof waived, unless by written
agreement of Lender and Tenant, and then only to the extent expressly set forth
in such writing.

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

(c) Binding Effect. This Agreement binds and inures to the benefit of each party
hereto and their respective heirs, executors, legal representatives, successors
and assigns, whether by voluntary action of the parties or by operation of law.
If the Security Instrument is a deed of trust, this Agreement is entered into by
the trustee of the Security Instrument solely in its capacity as trustee and not
individually.

(d) Unenforceability. Any provision of this Agreement which is determined by a
government body or court of competent jurisdiction to be invalid, unenforceable
or illegal shall be ineffective only to the extent of such holding and shall not
affect the validity, enforceability or legality of any other provision, nor
shall such determination apply in any circumstance or to any party not
controlled by such determination.

(e) Construction of Certain Terms. Defined terms used in this Agreement may be
used interchangeably in singular or plural form, and pronouns cover all genders.
Unless otherwise provided herein, all days from performance shall be calendar
days, and a “business day” is any day other than Saturday, Sunday and days on
which Lender is closed for legal holidays, by government order or weather
emergency.

(f) Governing Law. This Agreement shall be governed by the laws of the State in
which the Property is located (without giving effect to its rules governing
conflicts of laws).

(g) WAIVER OF JURY TRIAL. TENANT, AS AN INDUCEMENT FOR LENDER TO PROVIDE THIS
AGREEMENT AND THE ACCOMMODATIONS TO TENANT OFFERED HEREBY, HEREBY WAIVES ITS
RIGHT, TO THE FULL EXTENT PERMITTED BY LAW, AND AGREES NOT TO ELECT, A TRIAL BY
JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS AGREEMENT.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together constitute a
fully executed agreement even though all signatures do not appear on the same
document.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

SIGNATURES AND NOTARIES APPEAR ON THE FOLLOWING PAGES

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

LENDER:    LENDER NOTICE ADDRESS:

Bank of America National Association, successor Trustee

 

By: Berkadia Commercial Mortgage LLC, a Delaware limited liability company, its
Sub Servicer

 

By:                                          
                                                            

Name:

Authorized Representative

  

Bank of America National Association, successor Trustee

 

c/o Berkadia Commercial Mortgage LLC

118 Welsh Road

Horsham, PA 19044

Attn:  Helene Vishio, Client Relations Manager

            For Loan # 010034022

Notary Acknowledgment for Lender:   

                                                             
                                         :

                                                             
                                         : ss

                                                             
                                         :

     

On                                 , before me,
                                        , Notary Public, personally appeared
                                             , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument, the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                             that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

SIGNATURE OF NOTARY PUBLIC

{seal}

[Tenant’s Signature and Acknowledgment continued on next page]

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

TENANT:    TENANT NOTICE ADDRESS:

Cynosure, Inc.

 

 

By:                                          
                                                            

Name: Patricia A. Davis

  

Cynosure, Inc.

5 Carlisle Road

Westford, MA 01886

Attn: Patricia A. Davis

SVP, General Counsel & Secretary

SVP, General Counsel & Secretary    Notary Acknowledgment for Tenant:   

                                                             
                                         :

                                                             
                                         : ss

                                                             
                                         :

     

On                                     , before me,
                                    , Notary Public, personally appeared
                                             , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument, the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                                 that the foregoing paragraph is true and
correct.

WITNESS my hand and official seal.

 

 

SIGNATURE OF NOTARY PUBLIC

{seal}

[Landlord’s Signature and Acknowledgment continued on next page]

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

LANDLORD:      LANDLORD NOTICE ADDRESS:

Glenborough Westford Center, LLC

 

By:                                                                   
                      

Name: Jeff Rines, SVP

    

Glenborough Westford Center, LLC

c/o Normandy Real Estate Management, LLC

7/57 Wells Avenue

Newton, MA 02459

Attention: Jeff Rines, Senior Vice President

 

With a copy to:

 

Normandy Real Estate Partners, LLC

53 Maple Avenue

Morristown, NJ 07960

Attention: Corporate Counsel

 

With a copy to:

 

Normandy Real Estate Partners, LLC

53 Maple Avenue

Morristown, NJ 07960

Attention: Steve Smith, Director

Notary Acknowledgment for Landlord:      :      :   ss    :     

On                     , before me,                     , Notary Public,
personally appeared                         , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument, the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of             
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

  SIGNATURE OF NOTARY PUBLIC

{seal}

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

Exhibit “A”

(Legal Description of the Property)

TRACT ONE:

BEING KNOWN AND DESIGNATED as Unit 1 situate in “THE E.Q. AT FRONTIER ROAD, A
CONDOMINIUM,” in the Township of Bridgewater, Somerset County, New Jersey,
together with an undivided 84 percentage interest in the common elements of said
condominium appurtenant to the aforesaid unit, in accordance with and subject to
the terms, limitations, conditions, covenants, restrictions, easements,
agreements and other provisions set forth in the Master Deed for “THE E.Q. AT
FRONTIER ROAD, A CONDOMINIUM,” dated         ,         1997, recorded September
18, 1997, in the Somerset County Clerk’s office in Deed Book 2132 page 719 and
as same may now or hereafter be lawfully amended.

TRACT TWO:

BEING KNOWN AND DESIGNATED as Unit 2 situate in “THE E.Q. AT FRONTIER ROAD, A
CONDOMINIUM,” in the Township of Bridgewater, Somerset County, New Jersey,
together with an undivided 16 percentage interest in the common elements of said
condominium appurtenant to the aforesaid unit, in accordance with and subject to
the terms, limitations, conditions, covenants, restrictions, easements,
agreements and other provisions set forth in the Master Deed for “THE E.Q. AT
FRONTIER ROAD, A CONDOMINIUM,” dated         ,         1997, recorded September
18, 1997, in the Somerset County Clerk’s office in Deed Book 2132 page 719 and
as same may now or hereafter be lawfully amended.

NOTE: The above percentage interest figures shall change, as stated in Article
19 of the Master Deed, when Unit 3 is constructed.

TOGETHER WITH the benefits of Easement Agreement in Deed Book 1842, page 322,
and Deed Book 1664, page 612.

FOR INFORMATIONAL PURPOSES ONLY:

“In Compliance with Chapter 157, Laws of 1977, premises herein is designated as
Lot 12, Qualifier: C02 in Block 711 on the Tax Map of the Township of
Bridgewater, County of Somerset, State of New Jersey

 

EXHIBIT B, FIFTH AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT D

SCHEDULE OF EXISTING TENANT’S EXTENSION OR EXPANSION RIGHTS

 

1. Environ International Corp.: 5 year extension option; ROFO on contiguous
space on second floor.

 

2. Aerotek, Inc.: 5 year extension option.

 

EXHIBIT D, FIFTH AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT E

SKETCH SHOWING BUILDING CONNECTORS

 

LOGO [g633849g02w37.jpg]

 

EXHIBIT E, FIFTH AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT F

NEW MONUMENT SIGN LOCATION

 

LOGO [g633849g66c98.jpg]

 

EXHIBIT F, FIFTH AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTER OF CREDIT

 

 

[Name of Financial Institution]

 

     

Irrevocable Standby

Letter of Credit

      No.                                    
                                            Issuance
Date:                                                            Expiration
Date:                                                       
Applicant:                                                             

Beneficiary

[[[LANDLORD NAME]]]

 

   

 

Ladies/Gentlemen:

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
                     U.S. Dollars ($                    ) available for payment
at sight by your draft drawn on us when accompanied by the following documents:

 

1. An original copy of this Irrevocable Standby Letter of Credit.

 

2. Beneficiary’s dated statement signed by a purportedly authorized
officer/official certifying that the Beneficiary is entitled to draw upon this
Letter of Credit (in the amount of the draft submitted herewith) pursuant to
this Lease (the “Lease”) dated                      by and between
                    , as Landlord, and                     , as Tenant and/or
any amendment to the lease or any other agreement between such parties related
to the lease.

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least sixty
(60) days prior to such expiration date or applicable anniversary thereof, we
notify you in writing by certified mail return receipt requested or by
recognized overnight courier service, that we elect not to so renew this
Irrevocable Standby Letter of Credit. A copy of any such notice shall also be
sent, in the same manner, to:

                             . In addition to the foregoing, we understand and
agree that you shall be entitled to draw upon this Irrevocable Standby Letter of
Credit in accordance with 1 and 2 above in the event that we elect not to renew
this Irrevocable Standby Letter of Credit and, in addition, you provide us with
a dated statement purportedly signed by an

 

EXHIBIT G, FIFTH AMENDMENT



--------------------------------------------------------------------------------

authorized signatory or agent of Beneficiary stating that the Applicant has
failed to provide you with an acceptable substitute irrevocable standby letter
of credit in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) you shall be entitled to
transfer your interest in this Irrevocable Standby Letter of Credit from time to
time and more than one time without our approval and without charge. In the
event of a transfer, we reserve the right to require reasonable evidence of such
transfer as a condition to any draw hereunder.

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                                  to the
attention of                                                  .

 

Very truly yours,  

 

[name]   [title]

 

EXHIBIT G, FIFTH AMENDMENT